Weltner, Justice.
1. The failure of a property owner to challenge within thirty days the rezoning of his property from a higher density use to a lower density use (sometimes called “downzoning”) precludes him from judicial relief. Village Centers v. DeKalb County, 248 Ga. 177 (281 SE2d 522) (1981). Wilson v. City of Snellville, 256 Ga. 734 (352 SE2d 759) (1987).
2. This holding is without prejudice to Johnson’s pending rezoning application.

Judgment reversed.


All the Justices concur.

*102Decided May 19, 1987.
Beck, Owen & Murray, J. C. Owen, Jr., for appellants.
Glover & Davis, J. Littleton Glover, Jr., for appellee.